Case 3:18-cv-06094-NC Document 1-1 Filed 10/03/18 Page 1 of 2




          Exhibit 1
                         Case 3:18-cv-06094-NC Document 1-1 Filed 10/03/18 Page 2 of 2
                                                     WARNING: This product contains nicotine. Nicotine is an addictive chemical.




       Home > Ziip Pods



          ZIIP PODS
          ZuP Pods art" rnmpa!1bl._. with !ht" JUUL ;rnd h;nt> a nicotine s;ilt form ula for satisf)ml( smuothnt>55 Shop ZnP                                                                           I
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                  z .
          P<.>dsh• low




                                                                                                                                                                                                                                                    Sort by Re levance    ~
         SELECT DEPARTMENT


          0Refills                                                                                    jjp"                                               jjp"                                                    jjp"                                            jjp"


         SELECT FLAVOR GROUP


          OTobacco

          0Fruit

          ODrinks


                                                                            5 for $39 99                                           S for $39 99                                      5 for $39 99                                         S for $39 99
         SELECT POD TY PE                        +                            ZllPPODS                                               Zll P PODS                                         ZllPPODS                                            ZllPPODS
                                                                         Strawben y Milk                                          Waterm elon                                       ( .'.l.pp uccino                                         Tob;icco
                                                                       Compatible with JUUL                                    Compatible with JUUL                             Compat ible with JUUL                                 Compatible with JUUL
                                                                                $10.9 5                                               $ 10.95                                            $10.95                                              $10.95
                                                             **** *             {229 Customer Reviews)             ** ***              (269 Cust om er Reviews)        ** ***             (175 Custom er Reviews)           **** *            (128 C u stomu Rev iews )




                                                                                                      jjp"                                               jjp"




                                                                          S for $39 99                                            5 for $39.99


                                                                              Mango
                                                                     Compatible with JUU L                                    Compatible with JUUL

                                                                              $ 10 .95                                               $10.95

                                                           *****               ( 171 Customer Review s)          *****               (137 Cusl omer Review s)




         ZiiPLabarededicated to creating the best possibleflavorblcndsforpoputarpodsystcms,andarebesl known                  for theirrangeof J~pJUi.llli:..~.    lnfusedwilh nicotinesaltsforasmooth,powerfulvape a ndava ilablein a range of nicotine strengths,
         ZiiP pods are an affordable way tony OU! a n e""n wider range of flavoN with your JUUL




         StandardZiiP Podscomeinfournieotinestrengths(18mg (l.8"'),30mg (3"'), 40mg(4"') & SOmg(S"')). AllZiiPpodshavea ~ formula , delivering asatisfying,smoothvapeevt'nat h ig her niootir.es1ttngths




            • ZiiP Ca ppuccino: a deliciously frothy and uniq ue rtavor, cappuec:ino is the perfect way to start your day.

            • ZiiP Mango: one of the mo,;t popubrfruit fbvor• going, Mango pods by ZiiPare full of exotic. juicy rtavor

            • ZiiPMin1:freshandauthcntie.ZiiPMintpodsaretheperfectchoiceforkeepingyoufeelingcool.

            • ZiiP Strawberry Milk: ereamy a nd fruity in equa l measure, ZiiP Strawberry Milk Is great for dessert lovers.

            • ZiiP Tobaceo: a smooth and smoky toba cco rtavor, ZiiP Tobacco is a classic c hoice.

            • ZiiP Watermelon: a juiey, natural flavor that's refreshingly sunuru:ry.




         ZiiP pods att popular with JUUL owners looking fore.tra flavor options to use with their vaporizer. ZiiP pods have opened up a whole new world of flavor ln the pod market!




         You ean explott our full range of ZiiP pods at The Electrie Tobaeco nist~ ll~ I!:· Remember you ean enjoy FREE sh ipping on all orders over $20, a nd we acrept a ll nt.ljor eredit cards and PayPal.




                                                                 About Us                                             Shipp ing                                         New Product s                                       WARNING: Products found on this website
                               @                                                                                                                                                                                            can exposeyoutoformald e h yde, whichis
                                                                 Help Desk                                            Re turns Polic y                                  VapeKits                                            knowntothe State o f Ca lifornia to to cau se



                               •                                 Careers

                                                                 Site Map
                                                                                                                      Cookies & Privacy Policy

                                                                                                                      Terms&Conditions

                                                                                                                      Age Ve rificat ion
                                                                                                                                                                        Vape Pens

                                                                                                                                                                        VapeJuice

                                                                                                                                                                       Cont act Us

                                                                                                                      Warranty




       Cl20Ul£kctrkTub.occunisLAllKi1$hl<Rcservnl.                                                                                                                                                                                                  cCommerc~ by V is~M>ft



                                                                                                             V ISA
"
....
.,0                                                                                                                              O REV IEWS
